UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2016 Commission File No. 000-51128 Majesco Entertainment Company (Exact name of registrant as specified in its charter) DELAWARE 06-1529524 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 404I-T Hadley Road S. Plainfield, New Jersey 07080 (Address of principal executive offices) Registrant’s Telephone Number, Including Area Code: (732) 225-8910 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.4.05 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 31, 2016, there were 15,608,875shares of the Registrant’s common stock outstanding. Table of Contents MAJESCO ENTERTAINMENT COMPANY AND SUBSIDIARY INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of April 30, 2016 (unaudited) and October 31, 2015 3 Condensed Consolidated Statements of Operations for the three months and six months ended April 30, 2016 and 2015 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the six months ended April 30, 2016 and 2015 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 29 Item 6. Exhibits 29 SIGNATURES 30 -i- Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements MAJESCO ENTERTAINMENT COMPANY AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) April 30, October 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Capitalized software development costs and license fees 85 Prepaid expenses and other current assets Total current assets Property and equipment,net 31 45 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Payable to Zift 75 Warrant liability - Total current liabilities Total liabilities Commitments and Contingencies STOCKHOLDERS’ EQUITY: Convertible Preferred stock – 10,000,000 shares authorized, 8,413,630 and 9,025,265 shares issued and outstanding at April 30, 2016 and October 31, 2015, aggregate liquidation preference $5,561 and $5,968, respectively Common stock— $.001par value; 250,000,000shares authorized; 13,583,875 and 11,109,293 shares issued and outstanding at April 30, 2016 and October 31, 2015, respectively 14 11 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements. -3- Table of Contents MAJESCO ENTERTAINMENT COMPANY AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share amounts) For the three months ended For the six months ended April 30, April 30, Net revenues $ Cost of sales Product costs 1 1 Software development costs and license fees Gross profit Operating costs and expenses Product research and development 20 29 55 55 Selling and marketing 19 42 General and administrative Workforce reduction - - Depreciation and amortization 7 10 14 50 Operating loss ) Other expenses (income) Interest and financing costs (income) (3
